DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 11/24/2020 has been entered.  Claims 1-11 and 15 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 08/28/2020.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 (formerly claims 1 and 12-14) under BURDEN ROBERT W US 3202062 A, hereinafter Burden, in view of Porter; Don B. et al. US 6516706 B2, hereinafter Porter, have been fully considered and are but they are not persuasive. 
In response to the applicant’s argument that the modified device of Burden/Porter fails to explicitly state that “a servovalve is located on the second portion and configured to supply hydraulic fluid to the chambers for moving the piston within the cavity and actuating a component connected to the actuating member, the examiner respectfully disagrees.  The applicant further argued that the modification of Burden by Porter is invalid as the modification would require a significant redesign.  In response, the primary reference Burden discloses a hydraulic actuator comprising a body portion 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BURDEN ROBERT W US 3202062 A, hereinafter Burden, in view of Porter; Don B. et al. US 6516706 B2, hereinafter Porter.  
Burden and Porter is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (linear 
Regarding claim 1, Burden discloses (Fig. 1) a hydraulic actuator comprising: a first, fixed portion (27); a second portion (10A) movable relative to the first portion (Col 1 Ln 24-29), and comprising a hydraulic actuating device (10A) for actuating a component (40A); and an intermediate member (19A/20A) configured to interconnect the first portion with the second portion and permit movement of the second portion relative to the first portion (Col 1 Ln 59-62), wherein the intermediate member is configured to convey hydraulic fluid to the hydraulic actuating device of the second portion through a body (19A/20A) of the intermediate member (Col 1 Ln 62-66);
wherein the hydraulic actuating device (10A) comprises a piston (13A) connected to an actuating arm (16A), such that movement of the piston causes actuation of the actuating member (40A) for actuating a component connected thereto (Col 1 Ln 44-58).
wherein the second portion (10A) comprises a cavity (14A/15A) within which the piston (13A) moves, and the piston and cavity define one or more chambers (14A, 15A) of varying volume depending on the position of the piston within the cavity (Col 1 Ln 47-48).
Burden fails to explicitly state that a servovalve is located on the second portion and configured to supply hydraulic fluid to the chambers for moving the piston within the cavity and actuating a component connected to the actuating member.
Porter discloses (Fig. 1-3) a hydraulic actuator comprising: a second portion (1/2), and comprising a hydraulic actuating device (4) for actuating a component (8), wherein the intermediate member is configured to convey hydraulic fluid to the hydraulic actuating device of the second portion through a body (2) of the intermediate member, 
a servovalve (40) is located on the second portion and configured to supply hydraulic fluid to the chambers for moving the piston (12) within the cavity (16, Col 7 Ln 5 - 44) and actuating a component connected to the actuating member (10).
Porter further discloses that encasing the hydraulic cylinder's main control valve and other fluid-related components within the cylinder head, the components are protected from damage. Furthermore, the number of hoses and fittings required for the hydraulic system are significantly reduced. As a result, the invention provides a hydraulic cylinder that avoids most of the problems of the prior art. Furthermore, the hydraulic cylinder has a shape and space envelope similar to most conventional units. In many cases, this allows the invention to be substituted for a conventional unit (Col 3 Ln 14-23).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Burden, by locating a servovalve on the second portion, as taught by Porter, for the purpose of protecting components from damage and reducing the number of hoses and fittings.
Regarding claim 2, Burden discloses (Fig. 1) the intermediate member (19A/20A) comprises a plurality of fluid inlet or outlet ports (22A, 42) spaced substantially equally about a circumference or longitudinal axis thereof (Col 1 Ln 62-66).
Regarding claim 3, Burden discloses (Fig. 1) the intermediate member (19A/20A) comprises a plurality of fluid conduits (18A, 21A) spaced substantially equally about a longitudinal axis thereof (centerline of 10A).
Regarding claim 4, Burden discloses (Fig. 1) the second portion (10A) is linked 
Regarding claim 5, Burden discloses (Fig. 1) the ball (20A) of the ball and socket joint (20A & 24A) is formed by a portion (20A) of the intermediate member (19A/20A), and the socket (24A) is formed by the first portion (27).
Regarding claim 6, Burden discloses (Fig. 1) the first portion (27) comprises a first body (24A, depicted left portion) and a second, separate body (24A, depicted right portion), and the first and second bodies together form the socket of the ball and socket joint (20A & 24A).
Regarding claim 7, Burden discloses (Fig. 1) the portion of the intermediate member (19A/20A) forming the ball (20A) comprises a plurality of fluid inlet or outlet ports (22A, 42) spaced substantially equally about a circumference or longitudinal axis thereof (Col 1 Ln 62-66).
Regarding claim 8, Burden discloses (Fig. 1) the portion of the intermediate member (19A/20A) forming the ball (20A) is in the shape of a truncated sphere such that a flat surface (as depicted, the right end of the ball has a flat surface formed by 22A) is formed by the truncated section of the sphere (“ball” Col 1 Ln 59), and a plurality of fluid inlet or outlet ports are located in the flat surface of the truncated section (22A, 42, Col 1 Ln 62-66 discloses a plurality of ports may be used).
Regarding claim 9, Burden discloses (Fig. 1) the intermediate member (19A/20A) comprises a central longitudinal axis (centerline of 19A/20A) and a plurality of fluid inlet or outlet ports (22A, 42), wherein the plurality of fluid inlet or outlet ports are spaced equally about a circumference of the intermediate member (Col 1 Ln 62-66), wherein each fluid inlet or outlet port is fluidly connected to a central supply conduit 
Regarding claim 10, Burden discloses (Fig. 1) the central supply conduit (18A, 21A) runs along and/or parallel to the longitudinal axis (centerline of 19A/20A) of the intermediate member (19A/20A, depicted as running parallel).
Regarding claim 11, Burden discloses (Fig. 1) the radial supply conduits (the radial conduits that connect 42 to 18A) extend from the central longitudinal axis to a respective supply inlet port (42) in a radial direction with respect to the central longitudinal axis of the intermediate member.
Regarding claim 15, Burden discloses (Fig. 1) the method comprising: conveying hydraulic fluid to the hydraulic actuating device (10A) through the body (19A/20A) of the intermediate member (19A/20A), so as to actuate a component (40A) connected to or otherwise associated with the hydraulic actuating device (Col 1 Ln 44 - Col 2 Ln 44).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745